      Case 18-03220-sgj Doc 93 Filed 07/03/19            Entered 07/03/19 16:17:32    Page 1 of 34




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed July 3, 2019
______________________________________________________________________

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION



     IN RE:                                              §
                                                         §       CASE NO. 17-32865-SGJ-7
     KYLE MARK LAWRENCE,                                 §       (Chapter 7)
          Debtor.                                        §


     FROST BANK,                                         §
          Plaintiff,                                     §
                                                         §
     v.                                                  §      ADVERSARY NO. 18-3220-SGJ
                                                         §
     KYLE MARK LAWRENCE,                                 §
          Defendant.                                     §



       FINDINGS OF FACT AND CONCLUSIONS OF LAW IN SUPPORT OF JUDGMENT
         DECLARING DEBT OWED TO FROST BANK TO BE NONDISCHARGEABLE,
                        PURSUANT TO 11 U.S.C. § 523(a)(2)(A)


                                            I. INTRODUCTION
              This adversary proceeding (“Adversary Proceeding”) involves a Chapter 7 debtor (the

     “Debtor” or “Mr. Lawrence”)—a business owner—who at all relevant times has been engaged in


                                                     1
    Case 18-03220-sgj Doc 93 Filed 07/03/19                    Entered 07/03/19 16:17:32             Page 2 of 34



business as a commercial roofing contractor. Frost Bank (the “Plaintiff” or “Frost Bank”) was a

lender to one of the Debtor’s business entities on multiple loans. Mr. Lawrence personally

guaranteed the multiple loans. There was a default on the loans. The borrowing entity and Mr.

Lawrence each filed Chapter 7 bankruptcy cases—both on July 30, 2017.

         In this Adversary Proceeding, the Plaintiff seeks to establish its breach-of-contract claim

against Mr. Lawrence (based on his personal guaranties) and, also, have the court declare its

claim against Mr. Lawrence to be nondischargeable, pursuant to either section 523(a)(2)(A), (4),

or (6) of the Bankruptcy Code. The grounds urged are multifarious. Among them, the Plaintiff

argues that Mr. Lawrence made misrepresentations and material omissions in connection with

the renewal and replacement of one of the Plaintiff’s loans and otherwise committed actual

fraud, by creating a new entity through which to conduct business at a time when the borrowing

entity was in financial distress and becoming unable to service its debt to the Plaintiff—among

other things, the Debtor transferred accounts receivable and collections of the borrowing entity,

which were collateral for the Plaintiff’s loans, to a new entity. Plaintiff also argues that the

Debtor committed conversion, larceny, and/or embezzlement with regard to Plaintiff’s collateral.

      The court held an evidentiary trial (the “Trial”) in this Adversary Proceeding on May 21-22,

2019, and June 7, 2019. 1 The court heard testimony from four different witnesses and reviewed

several dozen exhibits. The court has determined that the Plaintiff has sustained its burden of not

only establishing a claim against the Debtor, based on the breach of his personal commercial

guaranties, but also in establishing that the claim is nondischargeable, pursuant to section

523(a)(2)(A)—in that the Debtor made false representations, material omissions, and committed



1
 Since no party has ordered the transcript from the Trial, the court will cite to the audio recording from the Trial
held on May 21-22, 2019 and June 7, 2019, in referring to testimony presented, in the following manner: FTR,
5/21/2019 at __:__:__.

                                                           2
    Case 18-03220-sgj Doc 93 Filed 07/03/19             Entered 07/03/19 16:17:32    Page 3 of 34



actual fraud in connection with the Plaintiff’s extension and renewal of credit and in thereafter

converting Frost Bank’s collateral. The following constitutes the findings of fact and

conclusions of law in support of this ruling, as required by Fed. R. Bankr. Proc. 7052. Any

finding of fact that should more appropriately be characterized as a conclusion of law should be

regarded as such, and vice versa.

                                         II. FINDINGS OF FACT

       A. The Original Entity Through Which the Debtor Conducted Business and the
          Numerous Frost Bank Loans to It.

                1. The Debtor, as of the day he filed bankruptcy, was the sole owner and member of

           an entity known as Lawrence Built, LLC (“Lawrence Built”). Both the Debtor and

           Lawrence Built filed separate Chapter 7 bankruptcy cases on July 30, 2017 (the “Petition

           Date”).

                2. Lawrence Built was formed as a Texas limited liability company in 2012, and

           originally went by the name of Lawrence Brothers Construction, LLC (“Lawrence

           Brothers”). This is because it was originally owned by the Debtor and his brother.

                3. At some point, the Debtor and his brother decided that they would no longer work

           together. On November 8, 2013, Lawrence Brothers filed a Certificate of Amendment

           with the Texas Secretary of State which modified the ownership and governance of the

           company. Subsequently, Lawrence Brothers changed its name to Lawrence Built. On

           March 17, 2016, Lawrence Built filed a Certificate of Amendment with the Texas

           Secretary of State reflecting this name change. 2




2
    Frost Bank Exhibit 11, p. 2.

                                                    3
    Case 18-03220-sgj Doc 93 Filed 07/03/19                  Entered 07/03/19 16:17:32   Page 4 of 34



             4. This Adversary Proceeding involves four secured promissory notes that were

         executed by the entity now known as Lawrence Built in favor of Frost Bank. Three were

         unpaid as of the Petition Date. For convenience and to avoid confusion, sometimes

         “Lawrence Brothers,” n/k/a “Lawrence Built,” will be referred to simply as the

         “Borrowing Entity.”

             5. The relevant borrowing history of the Borrowing Entity, for purposes of this

         Adversary Proceeding, began in early 2016. Specifically, on January 28, 2016, the

         Borrowing Entity obtained a loan from Frost Bank in the form of a revolving line of

         credit in the amount of $125,000 (the “Original Note”). 3 The Original Note was

         accompanied by: (a) a Commercial Security Agreement, dated January 28, 2016,

         securing the indebtedness under the Original Note with a security interest in all inventory

         and accounts of the Borrowing Entity, then owned or thereafter acquired (which also

         cross-collateralized any indebtedness that the Borrowing Entity might owe then or in the

         future to Frost Bank), and (b) a Commercial Guaranty, dated January 28, 2016, in which

         the Debtor personally and continually guaranteed all of the existing and accruing

         indebtedness under the Original Note or succeeding indebtedness. 4 The Original Note

         had a one-year maturity; thus, it was due to mature on January 28, 2017.

             6. Next, on February 4, 2016, the Borrowing Entity made, executed, and delivered to

         Frost Bank a Promissory Note in the amount of $46,000. 5 The parties refer to this note as

         “Note 1” (which is a little confusing, since it was not the Borrowing Entity’s first loan

         from Frost Bank—this is further explained below). Note 1 was accompanied by two



3
  Debtor Exhibit I; FTR, 5/22/2019 at 2:41:30-2:41:36.
4
  Debtor Exhibit I (p. 1 of Commercial Guaranty in particular).
5
  Frost Bank Exhibit 1.

                                                         4
    Case 18-03220-sgj Doc 93 Filed 07/03/19           Entered 07/03/19 16:17:32     Page 5 of 34



         Commercial Security Agreements, contemporaneously securing the indebtedness under

         Note 1 with a security interest in a 2016 Chevrolet truck and a 2012 Chevrolet truck, and

         certain related items of the Borrowing Entity, then owned or thereafter acquired (which

         also cross-collateralized any indebtedness that the Borrowing Entity might owe then or in

         the future to Frost Bank). 6

             7. Meanwhile, on March 22, 2016, the Borrowing Entity (n/k/a Lawrence Built) filed

         an Assumed Name Certificate for the name “LB Commercial Roofing.” 7 To be clear, at

         this time, LB Commercial Roofing was simply a “d/b/a” for Lawrence Built—not a

         distinct entity. Many documents introduced into evidence at the Trial seemed to use

         Lawrence Built and LB Commercial Roofing somewhat interchangeably during the 2016-

         2017 time-frame.

             8. Then, on June 10, 2016, the Borrowing Entity made, executed, and delivered to

         Frost Bank a Promissory Note in the amount of $21,809.48. The parties refer to this note

         as “Note 2.” 8 Note 2 was accompanied by: (a) a Commercial Security Agreement,

         contemporaneously securing the indebtedness under Note 2 with a security interest in yet

         another 2012 Chevrolet pickup truck, and certain related items of the Borrowing Entity,

         then owned or thereafter acquired (which also cross-collateralized any indebtedness that

         the Borrowing Entity might owe then or in the future to Frost Bank), 9 and (b) a

         Commercial Guaranty of the Debtor, whereby he personally guaranteed, jointly and

         severally, the payment of all indebtedness of the Borrowing Entity owing to Frost Bank,




6
  Frost Bank Exhibits 2 and 3.
7
  Frost Bank Exhibit 12, pp. 2-3.
8
  Frost Bank Exhibit 4.
9
  Frost Bank Exhibit 5.

                                                  5
 Case 18-03220-sgj Doc 93 Filed 07/03/19               Entered 07/03/19 16:17:32       Page 6 of 34



         then existing or thereafter arising or acquired and even “succeeding indebtedness.” 10 For

         convenience, this Commercial Guaranty, dated June 10, 2016, along with the

         Commercial Guaranty, dated January 28, 2016, will sometimes collectively be referred to

         as the “Commercial Guaranties.”

             9. Significantly, on January 28, 2017, the Original Note matured. As will be

         explained below, an important meeting took place between Frost Bank and the Debtor in

         February 2017.

             10. Then, on March 15, 2017, the Borrowing Entity made, executed, and delivered to

         Frost Bank a Promissory Note in the amount of $123,400.00. 11 The parties refer to this

         note as “Note 3.” Note 3 was actually a renewal and replacement of the Original Note.

         The parties refer to Notes 1, 2, and 3 as such, because they are the three notes that remain

         unpaid. To reiterate, the Original Note was renewed and replaced, after it matured, with

         Note 3. Note 3 was accompanied by yet another Commercial Security Agreement,

         contemporaneously securing the indebtedness under Note 3 with a security interest in all

         inventory and accounts of the Borrowing Entity, then owned or thereafter acquired, as

         well as related assets and rights (which also cross-collateralized any indebtedness that the

         Borrowing Entity might owe then or in the future to Frost Bank). 12

             11. Frost Bank has, at all relevant times, had a perfected security interest in

         substantially all of the assets of the Borrowing Entity (hereinafter, the “Collateral”), by

         virtue of having filed a UCC Financing Statement with the Texas Secretary of State, on

         February 12, 2016, Filing No. 160004718724, and on March 15, 2017, Filing No.



10
   Frost Bank Exhibit 6.
11
   Frost Bank Exhibit 7.
12
   Frost Bank Exhibit 8.

                                                   6
 Case 18-03220-sgj Doc 93 Filed 07/03/19               Entered 07/03/19 16:17:32       Page 7 of 34



        1700088028. Frost Bank has a superior and first priority lien and security interest in all

        of the Collateral, which included any and all proceeds of the Collateral. 13

     B. The Important February 10, 2017 Meeting.

            12. On February 10, 2017, the Debtor met with an Assistant Vice President of Frost

        Bank named Michael Fleming (“Mr. Fleming”) to discuss the transition of the Borrowing

        Entity’s three pending loans to the “Special Assets” department of Frost Bank. 14 Mr.

        Fleming credibly testified that he requested the meeting to discuss the Borrowing Entity’s

        business, customers, work, jobs in the pipeline, and invoices that would be coming due. 15

        Recall that the Original Note had just matured on January 28, 2017.

            13. Mr. Fleming also credibly testified that he reviewed the Borrowing Entity’s

        underlying loan documents, financial statements, accounts receivable aging summary,

        and accounts receivable predictions prior to the February 10, 2017 meeting. 16

            14. Mr. Fleming further credibly testified that, at the time of the meeting, he looked

        at the revenue and income of the Borrowing Entity. Mr. Fleming and Mr. Lawrence

        discussed a decline in revenue of the Borrowing Entity from fiscal year 2015 to 2016. 17

            15. Mr. Fleming credibly testified that he determined that the Borrowing Entity was

        insolvent at the time of the February 10, 2017 meeting. This was based on Mr. Fleming’s

        analysis of its balance sheet; it listed $200,000 in assets and $400,000 in liabilities. 18 Mr.

        Fleming naturally wanted to know if business would be improving for the Borrowing

        Entity.



13
   Frost Bank Exhibit 9.
14
   FTR, 5/21/2019 at 10:10:43-10:10:56.
15
   FTR, 5/21/2019 at 10:33:50-10:34:12.
16
   FTR, 5/21/2019 at 10:34:59-10:35:39.
17
   FTR, 5/21/2019 at 10:34:29-10:34:56.
18
   FTR, 5/21/2019 at 10:38:36-10:39:09.

                                                   7
 Case 18-03220-sgj Doc 93 Filed 07/03/19                      Entered 07/03/19 16:17:32            Page 8 of 34



             16. Mr. Fleming and Mr. Lawrence discussed the accounts receivable aging

         summary provided by Mr. Lawrence to Frost Bank. 19

             17. Mr. Fleming and Mr. Lawrence discussed a certain project listed on the accounts

         receivable aging summary described as the Cresta Construction project. Mr. Fleming

         credibly testified that he asked how the project was going, about the relationship Mr.

         Lawrence had with his general contractor, and how frequently payments were being

         made. Mr. Lawrence expressed to Mr. Fleming that he had a good relationship with the

         general contractor and that Cresta was making timely payments. 20

             18. Mr. Fleming and Mr. Lawrence discussed invoice projections provided by Mr.

         Lawrence to Frost Bank. The projections were for invoices that the Borrowing Entity

         planned to issue in the future with regards to projects in which the Borrowing Entity was

         engaged. 21

             19. Mr. Fleming and Mr. Lawrence discussed a construction project listed in the

         invoice projections: the Gold’s Gym project. This was actually the same as the so-called

         Cresta Construction project. Mr. Lawrence made representations that he expected to get

         paid from this project and that some proceeds from Cresta Construction accounts

         receivable would go towards servicing the debt of Frost Bank. 22

             20. Mr. Fleming and Mr. Lawrence discussed future business that was anticipated by

         and through the Borrowing Entity. Mr. Fleming credibly testified that the Debtor

         represented that he was actively bidding other jobs. 23


19
   FTR, 5/21/2019 at 10:36:43-10:37:03; see Frost Bank Exhibit 15.
20
   FTR, 5/21/2019 at 10:37:55-10:38:33. To be clear, the court finds that Mr. Fleming credibly testified in all ways
about the February 10, 2017 meeting.
21
   FTR, 5/21/2019 at 10:39:23-10:40:00; see Frost Bank Exhibit 16. This document was provided by Mr. Lawrence
to Frost Bank prior to the February 10, 2017 meeting.
22
   FTR, 5/21/2019 at 10:40:22-10:41:10.
23
   FTR, 5/21/2019 at 10:41:37-10:42:02.

                                                          8
 Case 18-03220-sgj Doc 93 Filed 07/03/19                   Entered 07/03/19 16:17:32   Page 9 of 34



            21. Mr. Fleming and Mr. Lawrence eventually discussed the renewal of the Original

        Note. Frost Bank, of course, had no obligation to renew the Original Note. It could have

        demanded payment on it since it had matured. 24

            22. Frost Bank did not demand payment at this time. The court finds that this was

        because Mr. Fleming relied on the projections 25 and other information provided to him by

        Mr. Lawrence at the February 10, 2017 meeting to make an analysis regarding the

        Borrowing Entity. 26

            23. The information and analysis led Frost Bank to believe that the Borrowing Entity

        would be able to service the debt to Frost Bank. 27

            24. A few days after the February 10, 2017 meeting, Mr. Fleming called Mr.

        Lawrence to discuss renewing and extending the indebtedness embodied in the Original

        Note into the new Note 3. 28

            25. Over the phone, Mr. Fleming and Mr. Lawrence discussed how much the

        Borrowing Entity could pay going forward. It was decided that the Borrowing Entity

        could pay about $3,000 a month.

            26. Payments would be amortized over forty-eight (48) months. Amortization was

        created based on the Debtor’s representation regarding how much the Borrowing Entity

        could pay a month to Frost Bank. 29

            27. Based upon the Debtor’s representations at the February 10, 2017 meeting,

        including that the Debtor was bidding jobs for the Borrowing Entity, and that the Debtor



24
   FTR, 5/21/2019 at 10:42:03-10:42:42.
25
   Frost Bank Exhibits 15 & 16.
26
   FTR, 5/21/2019 at 10:42:46-10:43:27.
27
   FTR, 5/21/2019 at 10:43:29-10:43:34.
28
   FTR, 5/21/2019 at 10:43:50-10:44:05.
29
   FTR, 5/21/2019 at 10:44:05-10:45:01; 10:50:00-10:50:19.

                                                       9
Case 18-03220-sgj Doc 93 Filed 07/03/19                  Entered 07/03/19 16:17:32   Page 10 of 34



        expected to service the debt of Frost Bank with contracts on the accounts receivable

        aging summary and projections, Mr. Fleming reasonably had the impression that the

        Debtor expected business to improve. 30

             28. The Debtor gave no indication during this meeting that he expected to walk away

        from the Borrowing Entity and create a new entity through which to run his business. In

        fact, the Debtor made representations that he was committed to the success of the

        Borrowing Entity. 31 The Debtor told Mr. Fleming that he anticipated being able to pay

        off the debt early to Frost Bank, specifically, before the end of year. 32

             29. The court finds that Note 3 was prepared by Frost Bank (and executed by the

        Borrowing Entity on March 15, 2017, renewing and replacing the Original Note which

        had matured) as a result of the Debtor’s representations to Frost Bank at the February 10,

        2017 meeting and Mr. Fleming’s analysis of and reliance upon those representations. 33

             30. The Borrowing Entity (and Debtor) missed the very first payment on Note 3 and

        all payments thereafter.

     C. The Debtor’s New Business Entity.

             31. On April 18, 2017—approximately one month after cheerily executing Note 3—

        Mr. Lawrence signed a Certificate of Formation for a new entity named “LB Commercial

        Roofing, LLC.” 34 To be clear, “LB Commercial Roofing” would no longer simply be a

        “d/b/a” for the Borrowing Entity. 35 It would now be a newly created entity. As with the

        Borrowing Entity, the Debtor was and still is the sole owner and member of LB



30
   FTR, 5/21/2019 at 10:45:08-10:45:37.
31
   FTR, 5/21/2019 at 10:45:37-10:45:50.
32
   FTR, 5/21/2019 at 10:49:24-10:49:37.
33
   FTR, 5/21/2019 at 10:45:50-10:46:06.
34
   Frost Bank Exhibit 13; FTR, 5/21/2019 at 11:09:48-11:09:59.
35
   See paragraph 7, supra.

                                                       10
Case 18-03220-sgj Doc 93 Filed 07/03/19                 Entered 07/03/19 16:17:32       Page 11 of 34



           Commercial Roofing, LLC. For convenience, LB Commercial Roofing, LLC will

           sometimes hereinafter be referred to as the “New Entity.” Mr. Lawrence never notified

           Frost Bank that he was creating and would be doing business through a new entity.

               32. Also, in April of 2017—it is unclear what date and, specifically, whether it was

           before or after the New Entity was formed—Mr. Lawrence met with a bankruptcy

           attorney and decided that he and the Borrowing Entity would file for bankruptcy. The

           Debtor testified that he did not file bankruptcy immediately, but, rather, waited to file for

           approximately three months because he did not have the funds to file. 36 The court did not

           find this testimony credible. In fact, Mr. Lawrence had a somewhat selective memory

           throughout Trial. He frequently “did not know” or “did not recall” whenever asked

           pertinent questions.

               33. In fact, the timeline here is rather startling.

               34. On February 10, 2017, the Debtor met with Frost Bank to discuss the Borrowing

           Entity’s financial issues and, ultimately, renewing and extending the Original Note.

               35. On March 15, 2017, Frost Bank renewed the Original Note through Note 3 (after

           a dialogue with the Debtor in which the Debtor was upbeat about the Borrowing Entity’s

           prospects). The Debtor never made a single payment on Note 3.

               36. On April 18, 2017, the New Entity was created to engage in the very same type

           of commercial roofing business (which was either just before or just after Mr. Lawrence

           visited with a bankruptcy attorney).




36
     FTR, 5/21/2019 at 3:20:06-3:21:37.

                                                      11
Case 18-03220-sgj Doc 93 Filed 07/03/19                 Entered 07/03/19 16:17:32   Page 12 of 34



            37. On July 26, 2017, Mr. Lawrence filed an Abandonment of Assumed Name

        certificate, abandoning the Borrowing Entity’s assumed name “LB Commercial

        Roofing.” 37

            38. On July 30, 2017, the Debtor and the Borrowing Entity filed Chapter 7

        bankruptcy cases, case numbers 17-32865-SGJ-7 and 17-32866-BJH-7, in the United

        States Bankruptcy Court for the Northern District of Texas, Dallas Division.

     D. Frost Bank’s Claim Against the Debtor.

            39. The Borrowing Entity defaulted in the payment of Note 1, Note 2, and Note 3. 38

            40. Mr. Lawrence, as guarantor under the Commercial Guaranties, breached those

        Commercial Guaranties by also failing to pay the indebtedness due and owing to Frost

        Bank. 39

            41. There were never any payments made on Note 3, by Lawrence Built or Mr.

        Lawrence. 40

            42. Frost Bank made demands for payment on Lawrence Built and Mr. Lawrence by

        issuing a notice of default and demand in May 2017. 41

            43. The Notes and the Commercial Guaranties allowed Frost Bank to accelerate

        Lawrence Built’s and Mr. Lawrence’s obligations. 42




37
   Frost Bank Exhibit 12.
38
   FTR, 5/21/2019 at 10:52:52-10:52:57; 10:53:03-10:53:28; 2:41:41-2:42:05.
39
   FTR, 5/21/2019 at 10:52:57-10:53:02.
40
   FTR, 5/21/2019 at 10:53:30-10:53:42; 2:42:25-2:42:57.
41
   FTR, 5/21/2019 at 10:55:04-10:55:29.
42
   FTR, 5/21/2019 at 10:55:54-10:56:16.

                                                      12
Case 18-03220-sgj Doc 93 Filed 07/03/19           Entered 07/03/19 16:17:32        Page 13 of 34




     E. Diversion of Cresta Project and Revenue to the New Entity.

             a. Cresta Project

             44. On November 11, 2016—well before the February 10, 2017 meeting—the

        Debtor, on behalf of the Borrowing Entity, executed a Subcontract Agreement (dated

        October 20, 2016) with Cresta Construction Company (“Cresta”) regarding a Gold’s

        Gym Tower Point construction project (the “Cresta Project”). 43

             45. The subcontractor on the Subcontract Agreement for the Cresta Project is shown

        as “LB Commercial Roofing.” 44 Significantly, the Subcontract Agreement for the Cresta

        Project was executed long before the Certificate of Formation was filed for LB

        Commercial Roofing, LLC. 45 At this point in time, LB Commercial Roofing was merely

        a “d/b/a” of Lawrence Built. Thus, the court finds that the subcontractor on this

        Subcontract Agreement was the Borrowing Entity.

             46. The Debtor signed the Subcontract Agreement for the Cresta Project as

        “Founder” of the Subcontractor. 46

             47. The Cresta Project appeared on the accounts receivable aging summary and on

        the anticipated accounts receivable chart for the Borrowing Entity, that were each

        provided to Frost Bank in connection with the February 10, 2017 meeting. 47




43
   Frost Bank Exhibit 21.
44
   FTR, 5/21/2019 at 3:17:00-17:07.
45
   FTR, 5/21/2019 at 3:16:14-3:16:22.
46
   FTR, 5/21/2019 at 3:16:30-3:16:38.
47
   Frost Bank Exhibits 15 and 16.

                                                13
Case 18-03220-sgj Doc 93 Filed 07/03/19            Entered 07/03/19 16:17:32        Page 14 of 34



             48. The court finds that the Debtor engaged in the diversion of revenue from the

         Cresta Project—which was Frost Bank’s collateral—away from the Borrowing Entity to

         the New Entity.

             b. Subcontract Payment Applications

             49. During early to mid-2017, various “Subcontractor Payment Applications” were

         sent to Cresta in connection with the Cresta Project: (a) on February 20, 2017 (in the

         amount of $28,567.43); 48 (b) on March 20, 2017 (in the amount of $13,898.20); 49 (c) on

         April 19, 2017 (in the amount of $7,086.50); 50 (d) on May 19, 2017 (two, one in the

         amount of $2,508.51 and one in the amount of $21,301.09); 51 (e) on July 19, 2017 (two,

         one in the amount of $593.65 and one in the amount of $21,367.07); 52 (f) on August 21,

         2017 (in the amount of $10,650.55); 53 and (g) on August 24, 2017 (in the amount of

         $10,650.54). 54

             50. All of these Subcontractor Payment Applications were issued by “Lawrence

         Built, LLC dba LB Commercial Roofing”—i.e., the Borrowing Entity.

             c. The LB Commercial Roofing, LLC Invoice

             51. Although the Subcontract Agreement regarding the Cresta Project pre-dated the

         formation of “LB Commercial Roofing, LLC” by many months, and although all

         Subcontract Payment Applications were issued by the Borrowing Entity, “Lawrence Built

         LLC dba LB Commercial Roofing,” suddenly the New Entity, LB Commercial Roofing,

         LLC, gets involved later on, by submitting an invoice to Cresta on September 18, 2017 in


48
   Frost Bank Exhibit 23, pp. 1-2.
49
   Frost Bank Exhibit 24.
50
   Frost Bank Exhibit 26, p. 2.
51
   Frost Bank Exhibit 27, pp. 2 & 5.
52
   Frost Bank Exhibit 29, pp. 2 & 5.
53
   Frost Bank Exhibit 30, p. 2.
54
   Frost Bank Exhibit 31, p. 2.

                                                 14
Case 18-03220-sgj Doc 93 Filed 07/03/19                    Entered 07/03/19 16:17:32             Page 15 of 34



         the amount of $84,109.00, indicating it was for a “skin-over.” 55 The amount on the

         invoice submitted by the New Entity, LB Commercial Roofing, LLC, is the same

         amount listed on a certain Subcontract Change Order submitted by the Borrowing Entity,

         Lawrence Built, LLC, on August 8, 2017 (after it was in bankruptcy). 56

             52. To be clear, the invoice submitted by LB Commercial Roofing, LLC pertains to

         the same building at which the Cresta Project had been ongoing for many months. 57

             d. Checks

             53. Frost Bank submitted into evidence copies of various checks that Cresta remitted

         in connection with the Cresta Project. All of them were payable to “LB Commercial

         Roofing” (no “LCC” included). For example, one in the amount of $2,508.51, 58 related

         to the Subcontract Payment Application to Cresta, dated May 19, 2017. 59 There was

         another check in the amount of $84,109.00. 60 The job number at the top of the

         remittance advice thereon, 840343074 TOWER POINT, is the same as the subcontract

         number on the Cresta Subcontract Agreement 61 and also appears to relate to the invoice

         mentioned above dated September 18, 2017. 62 There was another check in the amount

         of $1,595.78. 63 Relating to it, Cresta had received an invoice from LB Commercial

         Roofing, LLC requesting an amount of $1,595.78 for project number 840343074 (once

         again, same as the Subcontract Agreement number). 64


55
   Frost Bank Exhibit 33.
56
   Frost Bank Exhibit 21, pp. DEF0472-DEF0473.
57
   FTR, 5/21/2019 at 4:27:33-4:27:52.
58
   Frost Bank Exhibit 28, pp. 1-2.
59
   FTR, 5/21/2019 at 5:57:15-5:58:00. See Frost Bank Exhibit 27.
60
   Frost Bank Exhibit 34, p. 1.
61
   Frost Bank Exhibit 21 (with the exception that the number does not include the “-13” after the number; the
meaning of “-13” was never identified by Frost Bank or Mr. Lawrence).
62
   Frost Bank Exhibit 33.
63
   Frost Bank Exhibit 35, p. 1.
64
   Frost Bank Exhibit 35, p. 3.

                                                        15
Case 18-03220-sgj Doc 93 Filed 07/03/19                   Entered 07/03/19 16:17:32              Page 16 of 34



             54. The Debtor deposited all of these checks into a Wells Fargo Business Checking

        Account of the New Entity, LB Commercial Roofing, LLC. 65

             55. Finally, there was another check in the amount of $21,960.93. 66

             56. The remittance advice at the top of the page describes this check as related to

        August, May, and July 2017 invoices under “Invoice Date.” The evidence was credible

        and convincing that this check (like the others) related to the Cresta Project. 67

             57. Mr. Lawrence endorsed this check and made it payable to Frost Bank only after

        Frost Bank learned about this payment and made a demand. 68 Frost Bank applied the

        $21,960.93 to the indebtedness of Lawrence Built and Mr. Lawrence. 69

             58. The Debtor has argued in this Adversary Proceeding that Lawrence Built was in

        Chapter 7 bankruptcy toward the end of the Cresta Project and was incapable of finishing

        performance under the Cresta Project (some of this project performance, indeed,

        straddled slightly into the post-petition period). Relatedly, he argues he just wanted a

        fresh start. The court does not find these defenses to be credible to overcome the indicia

        of fraud—particularly given the timeline of events, the fact that the Cresta contract was

        entered into many months prepetition, the lack of transparency toward Frost Bank, and, in

        fact, the willful omissions and misleading statements at the February 2017 meeting with

        Frost Bank.




65
   FTR, 5/21/2019 at 3:57:05-5:57:15; 4:05:40-4:06:05; see also Frost Bank Exhibit 44, p. 2; FTR, 5/21/2019 at
4:31:54-4:32:08; see also Frost Bank Exhibit 34, p. 5 (October 16, 2017 transaction in the amount of 84,109.00); see
also Frost Bank Exhibit 35, p. 4 (January 24, 2018 transaction depositing $1,595.78).
66
   Frost Bank Exhibit 36, p. 1.
67
   Frost Bank Exhibit 29, p. 2; Exhibit 30; and Exhibit 31, p. 2.
68
   FTR, 5/21/2019 4:43:40-4:55:13; 4:57:47-4:59:16; see Frost Bank Exhibit 51, pp. 5 and 9.
69
   FTR, 5/21/2019 at 11:28:01-11:28:14.

                                                        16
Case 18-03220-sgj Doc 93 Filed 07/03/19           Entered 07/03/19 16:17:32        Page 17 of 34



     F. Diversion of Trinity TransCon, LLC Project Revenue to the New Entity.

             a. The Trinity Project

             59. On April 17, 2017, “LB Commercial Roofing” executed a Short Form

        Subcontract Agreement with Trinity TransCon, LLC (“Trinity”) regarding a Dunkin

        Donuts “356733” construction project (the “Dunkin Project”). 70

             60. This Trinity contract was executed by Mr. Lawrence as “Founder” of “LB

        Commercial Roofing” one day before the formation of LB Commercial Roofing, LLC, on

        April 18, 2017—and, also, approximately one month after Frost Bank gave the renewal

        and extension of the Original Note into Note 3. 71 To be clear, at this point LB

        Commercial Roofing was still merely a “d/b/a” of the Borrowing Entity.

             b. Payment Applications

             61. In June 2017, “LB Commercial Roofing” submitted a Payment Application to

        Trinity for the amount of $9,081.00. 72 A Conditional Waiver and Release Upon Progress

        Payment 73 was provided to Trinity for $9,081.00, made payable to “LB Commercial

        Roofing.”

             62. LB Commercial Roofing submitted a second Payment Application to Trinity for

        the amount of $1,009.00. 74 Mr. Lawrence, on behalf of “Lawrence Built, LLC dba LB

        Commercial Roofing” submitted a Conditional Wavier and Release Upon Final Payment

        for the amount of $1,009.00 on July 19, 2017. 75




70
   Frost Bank Exhibit 37, pp. 5-7.
71
   FTR, 5/21/2019 at 4:49:48-5:01:34.
72
   Frost Bank Exhibit 37, p. 8.
73
   Frost Bank Exhibit 37, p. 10.
74
   Frost Bank Exhibit 37, p. 11.
75
   Frost Bank Exhibit 37, p. 13.

                                                17
Case 18-03220-sgj Doc 93 Filed 07/03/19                 Entered 07/03/19 16:17:32            Page 18 of 34



            63. “LB Commercial Roofing, LLC” is not written on these payment applications.

        To be clear, prior to July 26, 2017, “LB Commercial Roofing” was still in effect as the

        assumed named of Lawrence Built. 76

            c. Checks

            64. Trinity issued a check to LB Commercial Roofing in the amount of $9,081.00 on

        July 17, 2017. 77

            65. Trinity issued a check to LB Commercial Roofing in the amount of $1,009.00 on

        August 22, 2017. 78

            66. The check in the amount of $9,081.00 was deposited into a Wells Fargo Business

        Checking Account of the New Entity, LB Commercial Roofing, LLC. 79

            67. The check in the amount of $1,009.00 was deposited into a Wells Fargo Business

        Checking Account of the New Entity, LB Commercial Roofing, LLC.

            68. The court finds that both of these checks should have been paid to the Borrowing

        Entity, Lawrence Built, and were the Collateral of Frost Bank under its Security

        Agreement. 80




76
   FTR, 5/21/2019 at 5:06:06-5:06:52. The assumed name of Lawrence Built, “LB Commercial Roofing,” was not
abandoned until July 26, 2017. See Frost Bank Exhibit 12.
77
   Frost Bank Exhibit 37, p. 15.
78
   Frost Bank Exhibit 37, p. 17.
79
   Frost Bank Exhibit 38, p. 2; FTR, 5/21/2019 at 5:08:50-5:09:10. The July 21, 2017 transaction includes the
$9,081.00 check from Trinity.
80
   Frost Bank Exhibit 44, p. DEF0199; FTR, 5/21/2019 at 5:12:05-5:13:46.

                                                      18
Case 18-03220-sgj Doc 93 Filed 07/03/19                   Entered 07/03/19 16:17:32               Page 19 of 34



     G. Diversion of Cross Timbers Community Church Project and Revenue to the New
        Entity.

             a. Letter Agreements

                      i. March 8, 2017.

             69. On March 3, 2017, Mr. Lawrence sent to Cliff Culwell (“Mr. Culwell”) at Cross

        Timbers Community Church (“Cross Timbers”) an email discussing a roofing project for

        which he was making a proposal. The signature block at the bottom of the emails shows

        “LB Commercial Roofing Affiliate of Lawrence Built LLC.” 81 Again, the New Entity

        had not been formed yet. “LB Commercial Roofing” was still merely a “d/b/a” of the

        Borrowing Entity. A “Proposal Summary” was attached to the email and listed

        “Lawrence Built LLC dba LB Commercial Roofing” in the footer. 82 It was a $73,000

        proposal, as to which a 50% deposit would be required and 50% would be due upon

        completion.

             70. An actual Letter Agreement between “Lawrence Built LLC dba LB Commercial

        Roofing” and Cross Timbers was prepared by Mr. Lawrence and signed on March 8,

        2017 regarding the roofing project. 83

             71. A Certificate of Liability Insurance, dated March 9, 2017, shows the insured
                                                                                     84
        party as “Lawrence Built LLC dba LB Commercial Roofing.”                          The certificate holder

        shown is Cross Timbers.




81
   Frost Bank Exhibit 39, pp. 33-34.
82
   The scope of work discussed on March 3, 2017.
83
   FTR, 5/22/2019 at 10:55:47-10:56:14; see also Frost Bank Exhibit 39, pp. 64-65.
84
   Frost Bank Exhibit 39, p. 38.

                                                       19
Case 18-03220-sgj Doc 93 Filed 07/03/19                 Entered 07/03/19 16:17:32    Page 20 of 34



            72. In fact, all evidence showed that the various insurance policies associated with the

        Debtor’s business were in the name of the Borrowing Entity and the Borrowing Entity

        made payments thereon. 85

            73. Cross Timbers issued a check made payable to “Lawrence Built LLC, dba LB

        Commercial Roofing” in the amount of $36,500. This was a half payment for the scope

        of work to be performed by Lawrence Built for Cross Timbers under the Letter

        Agreement made on March 8, 2017. 86

            74. This check was later returned to Cross Timbers because the contract was

        “cancelled out” due to a storm damaging the church, causing Cross Timbers to contract

        for a larger scope of work on July 11, 2017. The fact that an earlier contract with

        “Lawrence Built LLC dba LB Commercial Roofing” may have been superseded by

        another contract, with “LB Commercial Roofing” (see below), did not persuade the court

        that there was not a fraudulent scheme.

                     ii. July 11, 2017

            75. A new Letter Agreement was entered into between Cross Timbers and “LB

        Commercial Roofing” on July 11, 2017. 87

            76. A Certificate of Liability Insurance, dated June 22, 2017, was submitted to Cross

        Timbers in conjunction with the Letter Agreement signed July 11, 2017. 88

            77. As with other insurance policies, the Certificate of Liability Insurance insures the

        party “LB Commercial Roofing.” The document does not show “LB Commercial

        Roofing, LLC.”


85
   FTR, 5/22/2019 at 11:00:07-11:03:18; see also Frost Bank Exhibit 39, p. 45.
86
   FTR, 5/22/2019 at 11:03:34-11:03:47.
87
   Frost Bank Exhibit 39, pp. 15-16. The assumed name was abandoned July 26, 2017.
88
   FTR, 5/22/2019 at 11:06:06-11:06:27; see also Frost Bank Exhibit 39, p. 143.

                                                      20
Case 18-03220-sgj Doc 93 Filed 07/03/19                   Entered 07/03/19 16:17:32             Page 21 of 34



             b. Checks

                      i. $232,006.90

             78. Cross Timbers issued a check to the Borrowing Entity, “Lawrence Built, LLC

        dba LB Commercial Roofing,” on July 10, 2017 in the amount of $232,006.90. 89

             79. Mr. Lawrence deposited the check in the amount of $232,006.90 into a Wells

        Fargo Business Checking Account of the New Entity, LB Commercial Roofing, LLC. 90

                      ii. $116,003.45

             80. Cross Timbers issued another check to the Borrowing Entity, “Lawrence Built

        LLC, dba LB Commercial Roofing,” on November 2, 2017—which by this point was

        several months post-petition—in the amount of $116,003.45. 91

             81. Mr. Lawrence deposited the check into a Wells Fargo Business Checking

        Account of the New Entity, LB Commercial Roofing, LLC. 92

                     iii. $197,862.93

             82. Cross Timbers issued another check to “Lawrence Built LLC, dba LB

        Commercial Roofing,” on December 8, 2017—several months post-petition—in the

        amount of $197,862.93. 93

             83. Mr. Lawrence deposited the check into a Wells Fargo Business Checking

        Account of the New Entity, LB Commercial Roofing, LLC. 94


89
   Frost Bank Exhibit 40.
90
   FTR, 5/22/2019 at 11:09:20-11:09:51; see Frost Bank Exhibit 40, p. 3 (July 12, 2017 transaction in the amount of
$232,006.90).
91
   Frost Bank Exhibit 41.
92
   FTR, 5/22/2019 at 11:11:00-11:12:00; see also Frost Bank Exhibit 41. The transaction on November 2, 2017 was
a deposit of $116,003.45.
93
   Frost Bank Exhibit 42.
94
   Frost Bank Exhibit 42, p. 3; FTR, 5/22/2019 at 11:13:07-11:13:25. Another check was issued by Cross Timbers to
“LB Commercial Roofing, LLC” on December 28, 2017, for the amount of $163,327. The Debtor emphasized that
this was the only check issued by Cross Timbers that was issued to the correct payee. The court does not find these
defenses to be credible to overcome the indicia of fraud.

                                                        21
Case 18-03220-sgj Doc 93 Filed 07/03/19            Entered 07/03/19 16:17:32        Page 22 of 34



     H. Deposit into Personal Bank Account of Mr. Lawrence

            84. On July 21, 2017 (nine days before the Petition Date), Mr. Lawrence transferred

        $30,000 from the New Entity, LB Commercial Roofing, LLC, into his own personal bank

        account. 95

            85. Even though this personal bank account existed prior to the Debtor filing for

        bankruptcy, it was not disclosed on his Statement of Financial Affairs when he filed for

        bankruptcy. The account was also not disclosed on his December 28, 2017 amended

        schedules. 96

            86. Mr. Lawrence stated that he “borrowed” or “loaned” himself the $30,000. He

        admitted to using the $30,000 to catch up on mortgage payments on his house. The

        $30,000 deposit was a personal benefit to Mr. Lawrence because it benefited his family to

        pay down the mortgage. 97

     I. Conveyance of Intangible Assets from Lawrence Built to LB Commercial Roofing,
        LLC.

            87. In addition to the checks, the court finds that the Debtor also transferred

        intangible assets from the Borrowing Entity, Lawrence Built, to the New Entity, LB

        Commercial Roofing, LLC.

            88. Mr. Lawrence used the same logo for the Borrowing Entity, Lawrence Built, and

        for the New Entity, LB Commercial Roofing, LLC. 98

            89. Mr. Lawrence used the same telephone number (214-932-3455) for the

        Borrowing Entity, Lawrence Built, and the New Entity, LB Commercial Roofing, LLC. 99


95
   Frost Bank Exhibit 45, p. 2.
96
   Frost Bank Exhibit 18.
97
   FTR, 5/22/2019 at 4:25:00-4:27:54.
98
   Frost Bank Exhibits 46, 47, and 48.
99
   FTR, 5/22/2019 at 11:13:31-11:16:17.

                                                 22
Case 18-03220-sgj Doc 93 Filed 07/03/19                    Entered 07/03/19 16:17:32    Page 23 of 34



                90. Mr. Lawrence used the same website address (lbcommercialroofing.com) for the

           Borrowing Entity, Lawrence Built, and the New Entity, LB Commercial Roofing,

           LLC. 100

                91. Mr. Lawrence used the same trademark (“Built to Serve”) for the Borrowing

           Entity, Lawrence Built, and the New Entity, LB Commercial Roofing, LLC. 101 Neither

           this trademark (nor any intellectual property) was scheduled in the Debtor’s or the

           Borrowing Entity’s bankruptcy cases.

                92. Mr. Lawrence testified multiple times that he had just wanted a fresh start and

           that he thought forming a new entity was a fine way of doing this. These “pure heart and

           empty head”-type statements were not credible. The court finds that the Debtor

           concealed what he was doing from Frost Bank with an intent to hinder, delay, and

           defraud Frost Bank. The Debtor fraudulently put Frost Bank’s Collateral out of reach—

           soon after representing to Frost Bank that he was committed to the success of the

           Borrowing Entity and anticipated paying off the Borrowing Entity’s debt to Frost Bank

           early.

                                          III. CONCLUSIONS OF LAW

                1. Bankruptcy subject matter jurisdiction exists in this Adversary Proceeding

           pursuant to 28 U.S.C. section 1334(b). This is a statutory core proceeding, pursuant to 28

           U.S.C. section 157(b)(2)(I), because it is a suit to determine the dischargeability of a

           specific debt, and because it is in the class of proceedings that can only “arise in” the

           context of a bankruptcy case. Thus, the bankruptcy court has statutory authority to enter

           a final order. Moreover, the court has determined that it has Constitutional authority to


100
      Frost Bank Exhibit 17.
101
      FTR, 5/22/2019 at 11:26:41-11:31:51; 6/7/19 at 10:19:29-10:22:18.

                                                         23
Case 18-03220-sgj Doc 93 Filed 07/03/19                     Entered 07/03/19 16:17:32               Page 24 of 34



         enter a final order in this matter. Finally, venue is proper before this court, pursuant to 28

         U.S.C. sections 1408 and 1409.

             2. Frost Bank has asserted claims against Mr. Lawrence under sections 523(a)(2),

         523(a)(4), and 523(a)(6) of the Bankruptcy Code. Frost Bank bears the burden of

         proving, by a preponderance of the evidence, that a debt should not be discharged under

         11 U.S.C. § 523(a). 102 To meet this burden, the court must find, based on the evidence,

         that it is more likely than not that a fact is true. 103 As a preliminary matter, the court does

         not find that a “willful and malicious injury” has been shown to have occurred in the case

         at bar by a preponderance of the evidence. Nor does the court find that a fiduciary duty

         existed in the case at bar. Finally, the court does not find that the Debtor’s actions

         constituted embezzlement or larceny in the case at bar by a preponderance of the

         evidence.

             3. However, pursuant to section 523(a)(2)(A) of the Bankruptcy Code, the court does

         conclude that there were “false representations” and “actual fraud” committed by Mr.

         Lawrence against Frost Bank that gives rise to a nondischargeable debt here.

             4. Section 523(a)(2)(A) was designed to protect victims of fraud, as opposed to

         protecting debtors. 104 The Bankruptcy Code “affords relief only to the ‘honest but

         unfortunate debtor,’ and an individual may not obtain a discharge of debts incurred

         through his own wrongful conduct.” 105 Yet, even in the section 523(a)(2)(A) context,




102
    Grogan v. Garner, 498 U.S. 279, 286 (1991).
103
    Husky Int’l Elecs., Inc. v. Ritz (In re Ritz), 567 B.R. 715, 736 (Bankr. S.D. Tex. 2017) (quoting Bale v. Ryan (In
Re Ryan), 443 B.R. 395, 408 (Bankr. N.D. Tex. 2010)).
104
    Tummel & Carroll v. Quinlivan (In re Quinlivan), 434 F.3d 314, 319 (5th Cir. 2005).
105
    Trustmark Nat'l Bank v. Tegeler (In re Tegeler), 586 B.R. 598, 635 (Bankr. S.D. Tex. 2018) (quoting Grogan,
498 U.S. at 286).

                                                          24
Case 18-03220-sgj Doc 93 Filed 07/03/19                 Entered 07/03/19 16:17:32            Page 25 of 34



         “[e]xceptions to discharge are strictly construed against the creditor and liberally

         construed in favor of the debtor.” 106

            5. Section 523(a)(2)(A) of the Bankruptcy Code states:

            (a) A discharge under § 727… of this title does not discharge an
                individual debtor from any debt –
                (2) for money, property, services, or an extension, renewal, or
                refinancing of credit, to the extent obtained by –
                (A) false pretenses, a false representation, or actual fraud, other
                than a statement respecting the debtor’s or an insider’s financial
                condition.” 107

            6. In the case at bar, Frost Bank has argued that Mr. Lawrence made “false

         representations” to Frost Bank at the time of the February 10, 2017 meeting. Frost Bank

         has also argued that Mr. Lawrence’s actions amounted to “actual fraud.” Before

         analyzing section 523(a)(2)(A) to determine whether it applies, the court must first

         determine: (1) whether a debt is owed by Lawrence Built; and, if so, (2) whether Mr.

         Lawrence is personally liable for the debt of Lawrence Built. After determining if a debt

         exists and who is obligated to pay the debt, the court can then examine whether such debt

         is nondischargeable under section 523(a)(2)(A).

      A. Description of the Debt Owed to Frost Bank

            7. Frost Bank has brought a breach-of-contract claim, related to the Commercial

         Guaranties signed by Mr. Lawrence, to recover on the three promissory notes. For Frost

         Bank to recover on the promissory notes, it must prove: “(1) the note in question, (2) the




106
    FNFS, Ltd. v. Harwood (In re Harwood), 637 F.3d 615,619 (5th Cir. 2011) (citing Hudson v. Raggio & Raggio,
Inc. (In re Hudson), 107 F.3d 355, 356 (5th Cir. 1997)).
107
    11 U.S.C. § 523(a)(2)(A) (2018) (emphasis added).

                                                      25
Case 18-03220-sgj Doc 93 Filed 07/03/19                   Entered 07/03/19 16:17:32        Page 26 of 34



           party sued signed the note, (3) the plaintiff is the owner or holder of the note, and (4) a

           certain balance is due and owing on the note.” 108

               8. The evidence shows the following: (a) Notes, 1, 2, and 3, the Security

           Agreements, and the Commercial Guaranties collectively contained promises to pay

           according to their terms; (b) Mr. Lawrence executed and delivered to Frost Bank these

           loan documents; (c) Frost Bank is the owner and holder of these loan documents; (d)

           finally, Lawrence Built defaulted on Notes 1, 2, and 3 and the Security Agreements, and

           $155,398.55 is due and owing to Frost Bank, plus interest, fees, and costs.

               9. Upon signing the Commercial Guaranties, Mr. Lawrence became contractually

           liable for the debt owing by Lawrence Built to Frost Bank. The principal balance of

           Notes 1, 2, and 3 that Lawrence Built did not pay and on which Mr. Lawrence is

           personally liable under the Commercial Guaranties is $155,398.55. Frost Bank is also

           requesting the accrued interest from June 28, 2017, the continuing accrual of pre-

           judgment interest, all costs incurred by Frost Bank, and all attorney’s fees by Frost Bank,

           as provided in the loan documents. Frost Bank approximates its damages at a total of

           $168,000. This figure includes the principal, interest, and late fees on Notes 1, 2, and 3.

           The rate of interest used to calculate this figure is the post maturity rate of interest, set

           forth in the Notes, of 18%. Additionally, there are attorney’s fees. 109




108
      Bean v. Bluebonnet Sav. Bank FSB, 884 S.W.2d 520, 522 (Tex. App.–Dallas 1994).
109
      FTR, 5/21/2019 at 11:28:57-11:31:11.

                                                        26
Case 18-03220-sgj Doc 93 Filed 07/03/19                  Entered 07/03/19 16:17:32             Page 27 of 34



             10. Having executed the Commercial Guaranties that guaranteed repayment of any

         amounts owed by Lawrence Built under Notes 1, 2, and 3, the court concludes that Mr.

         Lawrence is personally liable for the entire indebtedness owed by Lawrence Built under

         Notes 1, 2, and 3, e.g. the $168,000 debt plus attorney’s fees and expenses.

      B. Is the Debt Owed by Mr. Lawrence Nondischargeable?

             11. Having now concluded that Mr. Lawrence is personally liable to Frost Bank for

         the debt owed under Notes 1, 2, and 3, the court must now determine whether such debt

         is nondischargeable under section 523(a)(2)(A) of the Bankruptcy Code.

             12. Frost Bank has argued that the entire debt is nondischargeable based upon both

         “false representations” made at the February 10, 2017 meeting and “actual fraud”

         committed in connection with a fraudulent conveyance scheme perpetuated by the

         Debtor, whereby he transferred the accounts receivable and intangible assets of the

         Borrowing Entity, Lawrence Built, to the New Entity, LB Commercial Roofing, LLC.

             13. First, in order to prove that a debt is nondischargeable, due to a debtor obtaining

         a renewal through “a false representation,” pursuant to section 523(a)(2)(A), a creditor

         must show that: (1) the debtor made representations other than a statement concerning his

         financial condition, (2) at the time the debtor made the representations, he knew they

         were false, (3) the debtor made the representations with the intention and purpose to

         deceive the creditor, (4) the creditor justifiably relied on such representations, and (5) the

         creditor sustained losses as a proximate result of the false representations. 110 False

         representations need not be overt; a debtor’s silence or concealment of facts can




110
  In re Acosta, 406 F.3d 367, 372 (5th Cir. 2005); RecoverEdge L.P. v. Pentecost, 44 F.3d 1284, 1293 (5th Cir.
1995).

                                                       27
Case 18-03220-sgj Doc 93 Filed 07/03/19                   Entered 07/03/19 16:17:32             Page 28 of 34



        constitute a fraudulent misrepresentation. 111 However, “[d]ebts falling within the gambit

        of section 523(a)(2)(A) are those obtained by fraud ‘involving moral turpitude or

        intentional wrong, and any misrepresentations must be knowingly and fraudulently

        made.’” 112 The required intent to deceive may be inferred from a debtor’s “reckless

        disregard for the truth or falsity of the statement combined with the sheer magnitude of

        the resultant misrepresentation.” 113 The intent sufficient to preclude discharge may also

        be “inferred where the debtor makes a false representation and knows or should know

        that the statement will induce another to act.” 114 Further, “when examining a debtor’s

        intent under section 523(a)(2)(A), the Court is required to consider whether the

        circumstances in the aggregate present a picture of deceptive conduct on the part of the

        debtor, which betrays an intent on the part of the debtor to deceive his creditors.” 115

             14. Additionally, Frost Bank has also argued that its debt may be nondischargeable

        under the “actual fraud” prong of section 523(a)(2)(A). In Husky International

        Electronics, Inc., the United States Supreme Court clarified that “actual fraud” is a

        separate category of section 523(a)(2)(A), distinguishable from “false pretenses” and




111
    AT&T Universal Card Servs. V. Mercer (In re Mercer), 246 F.3d 391, 404 (5th Cir. 2001).
112
    Provident Bank v. Merrick (In re Merrick), 347 B.R. 182, 186 (Bankr. M.D. La. 2006) (citing In re Martin, 963
F.2d 809, 813 (5th Cir. 1992)).
113
    Acosta, 406 F.3d at 372.
114
    Manheim Auto. Fin. Servs., Inc. v. Hurst (In Re Hurst), 337 B.R. 125, 133 (Bankr. N.D. Tex. 2005).
115
    Id.

                                                        28
Case 18-03220-sgj Doc 93 Filed 07/03/19                    Entered 07/03/19 16:17:32              Page 29 of 34



         false representations.” 116 The Court stated that “actual fraud” encompasses “fraudulent

         conveyance schemes, even when those schemes do not involve a false representation.” 117

             15. Looking to the evidence presented, the court ultimately concludes that the debt

         owed to Frost Bank fits under false representations and actual fraud, and that the entire

         amount owed by Mr. Lawrence to Frost Bank should be deemed nondischargeable

         pursuant to section 523(a)(2)(A).

             16. First, the court concludes that Mr. Lawrence made false representations to Frost

         Bank regarding the Borrowing Entity’s, Lawrence Built’s, intent to honor its payment

         obligations and Mr. Lawrence’s commitment to the success of Lawrence Built—when, in

         fact, Mr. Lawrence intended to form the New Entity and file bankruptcy for himself and

         the Borrowing Entity. Instead of forwarding funds from the accounts receivable earned

         by construction contracts that the Borrowing Entity, Lawrence Built, had entered into and

         performed, these funds were deposited into a bank account of the New Entity, LB

         Commercial Roofing, LLC (about which bank account Frost Bank was never informed).



116
    Husky Int’l Elecs., Inc. v. Ritz, 136 S. Ct. 1581, 1586 (2016). Husky Int’l Electronics, Inc. v. Ritz, 136 S. Ct.
1581, 1586-87 (2016). In Husky, a creditor, Husky Electronics, Inc. (“Husky Electronics”), sold $164,000 of
electronics parts to Chrysalis Manufacturing Corp. (“Chrysalis”). Chrysalis was 30% owned by one of its directors,
Mr. Ritz (“Ritz”). During the time that Chrysalis was incurring debt to Husky Electronics, Ritz caused Chrysalis to
transfer large monetary sums to entities that Ritz owned in whole or in part. Husky Electronics eventually filed a
lawsuit against Ritz, seeking to hold him personally responsible for Chrysalis’ $163,999.38 debt. Husky Electronics
argued that Ritz’ intercompany-transfer scheme was “actual fraud” for purposes of a Texas law that allowed
creditors to hold shareholders responsible for corporate debt. After the lawsuit was filed, Ritz filed a Chapter 7
bankruptcy case and Husky Electronics then initiated an adversarial proceeding therein, again seeking to hold Ritz
personally liable for Chrysalis’ debt. Husky Electronics also contended that Ritz could not discharge that debt in
bankruptcy because the same intercompany-transfer scheme constituted “actual fraud” under section 523(a)(2)(A).
The district court held that Ritz was personally liable for the debt under Texas law, but that the debt was not
“obtained by… actual fraud” as contemplated by section 523(a)(2)(A) and could be discharged in his bankruptcy.
On appeal before the Fifth Circuit, Husky Electronics argued that Ritz’ asset-transfer scheme was effectuated
through a series of fraudulent conveyances—or transfers intended to obstruct the collection of debt—and argued
that such transfers are a recognizable form of “actual fraud.” While the Fifth Circuit disagreed, holding that a
necessary element of “actual fraud” is a misrepresentation by the debtor to the creditor, the Supreme Court
ultimately reversed the Fifth Circuit, holding that “[t]he term ‘actual fraud’ in section 523(a)(2)(A) encompasses
forms of fraud, like fraudulent conveyance schemes, that can be effected without a false representation.”
117
    Id. at 1586-1587.

                                                         29
Case 18-03220-sgj Doc 93 Filed 07/03/19                      Entered 07/03/19 16:17:32                Page 30 of 34



         Frost Bank justifiably relied on Mr. Lawrence to its detriment, by not exercising its right

         to pursue collection remedies with regard to the Original Note, after the February 10,

         2017 meeting, and instead renewed it with Note 3, having been reasonably convinced that

         Mr. Lawrence would be servicing the debt with proceeds from the accounts receivable of

         the Borrowing Entity Lawrence Built.

              17. The evidence further demonstrates that Mr. Lawrence knowingly created a false

         impression of the true facts. Mr. Lawrence represented to Frost Bank that he expected to

         receive funds from construction projects in which the Borrowing Entity, Lawrence Built,

         was engaged, and that these funds would be used towards the indebtedness owing to

         Frost Bank. He even represented that he hoped to pay off the debt early, when, in fact, he

         would not make a single payment on Note 3. Mr. Lawrence instead deposited the funds

         from the accounts receivable of the Borrowing Entity, Lawrence Built, into the bank

         account of the New Entity, LB Commercial Roofing, LLC. The false impressions of Mr.

         Lawrence are what induced Frost Bank to renew Note 3 instead of declaring default and

         accelerating the loan.

              18. The court notes that false statements regarding a debtor’s or an insider’s

         financial condition must be in writing, in order to form a basis for excepting a debt (or

         an extension or renewal thereof) from discharge. See 11 U.S.C. § 523(a)(2)(A) and (B).

         Arguably, some of the oral statements made by the Debtor at the February 10, 2017

         meeting with Frost Bank concerned the Borrowing Entity’s financial condition. 118

         Moreover, the Debtor did provide two written statements regarding accounts receivable



118
   Lamar, Archer & Cofrin, LLP v. Appling, 138 S. Ct. 1752 (2018) (a statement about a single asset can be a
“statement respecting the debtor’s financial condition”; if that statement is not in writing, then, the associated debt
may be discharged, even if the statement was false).

                                                           30
Case 18-03220-sgj Doc 93 Filed 07/03/19                      Entered 07/03/19 16:17:32               Page 31 of 34



         and these appeared to be true, in that they showed accounts receivable in the pipeline that

         the Debtor anticipated would be collected. 119 However, the pertinent false statements

         here were not regarding the Debtors’ or an insider’s financial condition. The pertinent

         false statements were the representations that the Debtor was committed to the success of

         the Borrowing Entity and anticipated paying off its debts to Frost Bank early, when the

         Debtor obviously had different intentions—as inferable from his acts shortly after the

         meeting with Frost Bank.

              19. Finally, the court concludes, consistent with Husky, that Mr. Lawrence

         perpetuated a fraudulent scheme by transferring funds from the accounts receivable of the

         Borrowing Entity, Lawrence Built, into a bank account of the New Entity, LB

         Commercial Roofing, LLC, with the intent of defrauding Frost Bank as a creditor.

         Intangible assets were also transferred. The Debtor basically siphoned off all assets and

         business from the Borrowing Entity to his New Entity—as soon as Frost Bank started

         turning up the heat. Accordingly, the court finds that the approximately $168,000 debt

         (plus attorney’s fees and costs) owed to Frost Bank is nondischargeable under section

         523(a)(2)(A) of the Bankruptcy Code.

              20. The court further concludes that the Debtor should be required to compensate

         Plaintiff for its reasonable attorney’s fees and costs incurred in trying to collect the

         indebtedness owed to Frost Bank and in prosecuting the causes of action in this

         Adversary Proceeding, and that these attorney’s fees incurred by Frost Bank are not

         dischargeable. 120


119
   Frost Bank Exhibits 15 & 16.
120
  See McWilliams v. Nat’l Farm Life Ins. Co. (In re McWilliams), 610 Fed. Appx. 393, 396 (5th Cir. 2015) (per
curiam) (reaffirming that a creditor that successfully contests the dischargeability of its claim in an adversary
proceeding under 11 U.S.C. § 523 is entitled to recover attorney’s fees if it has a contractual right to the fees under

                                                           31
Case 18-03220-sgj Doc 93 Filed 07/03/19                    Entered 07/03/19 16:17:32               Page 32 of 34



             21. Notes 1, 2, and 3 which the Debtor guaranteed all contained provisions

         permitting Frost Bank to charge reasonable attorney’s fees and expenses relating to

         collecting the indebtedness under the notes. 121

             22. Plaintiff’s counsel, in accordance with this court’s instructions, submitted a post-

         trial “Affidavit of Attorneys’ Fees” 122 on June 13, 2019, documenting its attorney’s fees

         and costs incurred representing the Plaintiff in connection with its claims against the

         Debtor since January 2, 2017. These attorney’s fees and costs included those spent in

         connection with the bankruptcy case filed by Debtor Mr. Lawrence (Case No. 17-32865-

         SGJ-7) (the “Lawrence Bankruptcy”); the Adversary Proceeding; the bankruptcy case

         filed by the Borrowing Entity, Lawrence Built, LLC (Case No. 17-32866-BJH-7)

         (“Lawrence Built Bankruptcy”); and a state court lawsuit filed against the New Entity,

         Defendant LB Commercial Roofing, LLC, in Dallas County, Texas, on June 20, 2018

         (Cause No. DC-18-08027) (the “Lawsuit”). Frost Bank is seeking its attorney's fees, for

         the time period of January 2, 2017 through June 10, 2019, for the legal services provided

         by its law firm Adams, Lynch & Loftin, P.C., in the amount of $175,779.00, plus an

         additional fee of $10,000.00 in the event of an unsuccessful appeal to the United States

         District Court, plus an additional fee of $25,000.00 in the event of an unsuccessful appeal

         to the Fifth Circuit Court of Appeals, plus an additional fee of $50,000.00 in the event of



state law); In re Huddleston, No. 16-31488-SGJ-7, 2017 WL 1207522, at *14 (Bankr. N.D. Tex. Mar. 31, 2017),
aff’d, No. 16-31488-SGJ-7, 2018 WL 1182902 (N.D. Tex. Mar. 6, 2018) (creditor was awarded attorney’s fees in
the amount of $443,479.52 in nondischargeability action stemming from fraudulent scheme perpetuated by debtor
and contractual obligation between the parties); Schwertner Backhoe Servs. v. Kirk (In re Kirk), 525 B.R. 325, 330
(Bankr. W.D. Tex. 2015) (attorney’s fees of creditor were recoverable under Tex. Civ. Prac. Rem. Code §
38.001(2) for establishing debt for labor performed as part of nondischargeability action); Ward Family Found. v.
Arnette (In re Arnette), No. 09-38643-BJH-7, 2011 WL 3651294, at *4 (Bankr. N.D. Tex. Aug. 18, 2011)
(attorney’s fees of creditor were recoverable in claims related to breach of note and section 523 nondischargeability
claim).
121
    Frost Bank Exhibits 1, 4, & 7 (each on p. 2).
122
    Docket Entry # 88 in Adversary Proceeding.

                                                         32
Case 18-03220-sgj Doc 93 Filed 07/03/19               Entered 07/03/19 16:17:32         Page 33 of 34



           an unsuccessful appeal to the United States Supreme Court. Frost Bank further has

           anticipated that it will incur additional fees in the amount of $3,500.00 as a result of the

           law firm of Adams, Lynch & Loftin, P.C., addressing any outstanding issues related to its

           Affidavit, replying to any response filed by the Debtor regarding the Affidavit, or any

           other pleading filed by the Debtor, and preparing for and attending any additional hearing

           before the court related to this Affidavit or the Lawrence Adversary. This reflects

           664.55 hours of time so far. Frost Bank is also seeking its legal expenses for the time

           period of January 2, 2017 through June 10, 2019. The total amount of legal expenses

           incurred by Frost Bank is $9,203.19. The billing rates charged by Frost Bank’s attorneys

           ranged from $225.00 per hour to $295.00 per hour, and a law clerk employed by Adams,

           Lynch & Loftin, P.C., also performed legal services in this matter at his billing rate of

           $100.00 per hour.

               23. The Affidavit of Attorney’s Fees indicated that the Adversary Proceeding has

           been “exceptionally novel and difficult. The facts and legal issues regarding the

           nondischargeability issues are complex and have involved additional effort and time.”

               24. Counsel for the Debtor filed an objection 123 to these fees and costs on June 20,

           2019. Debtor argues that Plaintiff’s counsel simply overworked this case.

           Acknowledging that the Plaintiff’s attorney is a fine one, and his rates are very

           reasonable, the Debtor nevertheless argues that the hours incurred in this case represent a

           gross overbilling.

               25. The court has reviewed the attorney’s fees and objections and disagrees that there

           was anything particularly novel or difficult about the Adversary Proceeding or two



123
      Docket Entry # 89 in Adversary Proceeding.

                                                    33
Case 18-03220-sgj Doc 93 Filed 07/03/19         Entered 07/03/19 16:17:32        Page 34 of 34



      bankruptcy cases. Thus, the court agrees, to some extent, with the objection that there

      was some “overbilling.” But, not that much. The situation is largely of the Debtor’s own

      making. The Debtor initially resisted discovery. The Debtor also testified at Trial a

      remarkable number of times with the words “I don’t know” or “I don’t recall” or similar

      words to that effect—which not only strained credulity, but also made testimony at Trial

      (and no doubt during depositions and other examinations) drag on for far longer than

      necessary. Given the contentiousness of this matter, and the fact that the Debtor appeared

      to resist discovery, and also resisted candidly answering questions frequently, the court

      believes the time incurred was mostly reasonable and necessary under the circumstances

      of this litigation, when evaluated under the factors articulated by Johnson v. Georgia

      Highway Express, Inc. and its progeny. 488 F.2d 714 (5th Cir. 1974). On balance, the

      court concludes that a 10% discount on the fees sought by Frost Bank would be

      reasonable. A 10% discount applied to the $175,779.00 sought ($17,577.90) would yield

      $158,201.10 of fees. The court concludes that the expenses sought of $9,203.19 were

      reasonable and necessary. All adjustments/estimates for future appeal and time and

      expense in this Adversary Proceeding are reasonable and allowed as well.

         26. A separate judgment shall be submitted by Frost Bank that is consistent with

      these Findings and Conclusions.

        ###END OF FINDINGS OF FACT AND CONCLUSIONS OF LAW###




                                              34
